Citation Nr: 9934203	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for Wolff-Parkinson-White 
syndrome with chest pain and elevated blood pressure, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the RO 
that denied a claim for an increased rating for Wolff-
Parkinson-White syndrome with chest pain and elevated blood 
pressure.  The RO also increased a rating for service-
connected chronic obstructive pulmonary disease (COPD) from 
zero to 10 percent.  By a March 1998 rating action, the RO 
increased the rating for COPD from 10 to 30 percent.  In a 
written statement, received in March 1998, the veteran 
indicated that he was satisfied with the 30 percent rating 
for COPD and that this action satisfied his appeal.  
Accordingly, the only issue on appeal is as stated on the 
title page above.  See 38 C.F.R. § 20.204 (1999). 

In a written statement, received in October 1998, the veteran 
raised the issue of a compensable rating for traumatic 
arthritis of the right shoulder and service connection for 
sleep apnea.  These issues have not yet been addressed by the 
RO and are consequently referred to the RO for appropriate 
action.


REMAND

The veteran's Wolff-Parkinson-White syndrome with chest pain 
and elevated blood pressure has been evaluated, by analogy, 
as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7015.  See 38 C.F.R. § 4.20 (1999).  The schedular 
criteria by which cardiovascular disabilities are rated 
changed after the veteran filed his claim.  (The new criteria 
have been in effect since January 12, 1998.)  See 62 Fed. 
Reg. 65,207-65,224 (Dec. 11, 1997).  According to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court), when a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal 

process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Consequently, consideration of the veteran's case 
requires that the Board look at both sets of rating criteria.  
Id.  (The Board notes that the veteran was advised of the new 
criteria in a November 1998 supplemental statement of the 
case (SSOC).)

Under the old criteria, Diagnostic Code 7015 provided for a 
10 percent evaluation when the atrioventricular block was 
incomplete, without syncope but occasionally symptomatic.  
38 C.F.R. § 4.104, Diagnostic Code 7015 (1997).  A 30 percent 
evaluation was warranted when it was complete, without 
syncope.  Id.  (A 30 percent rating was the minimum when a 
pacemaker had been inserted.  Id.)  A 60 percent evaluation 
was warranted when it was complete, with Stokes-Adams attacks 
several times a year despite the use of medication or 
management of the heart block by pacemaker.  Id.  A 100 
percent evaluation was warranted for complete block, with 
attacks of syncope necessitating the insertion of a permanent 
internal pacemaker, and for 1 year, after which period the 
rating was to be based on residuals as noted in the criteria 
for lesser ratings.  Id.

The revised criteria provide for a 10 percent evaluation for 
atrioventricular block where there is a workload of greater 
than 7 metabolic equivalents (METs) but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication or a pacemaker is 
required.  38 C.F.R. § 4.104, Diagnostic Code 7015 (1999).  A 
30 percent evaluation is warranted when workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Id.  A 60 percent evaluation is 
warranted when there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Id.  A 100 percent evaluation is warranted when 
there is chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.  


Although the veteran had previously undergone a VA 
examination in July 1998, the report of that examination is 
inadequate to rate the veteran's service-connected Wolff-
Parkinson-White syndrome with chest pain and elevated blood 
pressure, especially under the new criteria.  While the 
veteran's history was reported in some detail, the examiner 
did not provide detailed findings specific to the rating 
criteria.  Specifically, no testing was done showing the METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
became manifest.  (Even in the event that a laboratory 
determination of METs by exercise testing can not be done for 
medical reasons, an estimation of the level of activity that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
must be done.  38 C.F.R. § 4.104, note 2 (1999).)  Obtaining 
these results are necessary to evaluating the veteran's 
claim.

The Board also notes that the veteran is service-connected 
for elevated blood pressure.  The criteria for evaluating 
such a problem were also changed, effective from January 12, 
1998.  62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  
Significantly, it does not appear that the new criteria for 
rating hypertension were provided to the veteran in the 
November 1998 SSOC.  Although it was noted that the veteran's 
blood pressure was 140/80 on examination in July 1998, a 
separate compensable rating may still be assignable under the 
old or new criteria in cases where there is a history of 
diastolic pressure predominantly 100 or more with medication 
necessary for continuous control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  On remand, the veteran should be told of 
the new criteria for rating hypertension and the RO should 
address whether a separate compensable rating is warranted.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected Wolff-Parkinson-
White syndrome with chest pain and 
elevated blood 

pressure that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  

2.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for a VA 
cardiovascular examination to assess the 
severity of his service-connected Wolff-
Parkinson-White syndrome with chest pain 
and elevated blood pressure.  The claims 
folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner(s) for review.  The examiner(s) 
should be furnished copies of the old and 
new criteria as set forth under 
Diagnostic Codes 7015 and 7101, or any 
other Code(s) which the RO deems 
applicable.  All indicated special tests 
and studies should be accomplished, 
including (if deemed medically 
appropriate) a laboratory determination 
of METs.  With regard to MET testing, the 
examiner should document the level of 
METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by the 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope should be provided.  If deemed 
necessary and appropriate, other special 
tests such as an electrocardiogram, 
echocardiogram, and/or x-ray study should 
be accomplished.  Blood pressure readings 
and any medication used to control 
elevated blood pressure 

should be noted.  All manifestations of 
the veteran's service-connected Wolff-
Parkinson-White syndrome should be 
documented by the examiner(s).

3.  The RO should re-adjudicate the claim 
based on both the old and new criteria 
for rating cardiovascular disabilities, 
with application of those more favorable 
to the claim.  The RO must also consider 
all possible diagnostic codes, including 
Diagnostic Code 7101 for hypertensive 
vascular disease.  Consideration should 
be given to whether separate compensable 
ratings are warranted for distinct 
manifestations of the service-connected 
disability.  If the benefit sought is 
denied, a SSOC should be issued.  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SSOC was issued.  38 C.F.R. 
§ 19.31 (1999).  All applicable rating 
criteria should be set forth, including 
the new criteria for rating hypertension.  
If the veteran does not appear for the 
examination, without good cause, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


